        Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 1 of 13                            FILED
                                                                                         2019 Nov-21 PM 02:45
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
CONCETTA McCOMBS, as personal                  )
representative of the Estate of Barry          )
Wesley Williams,                               )
                                               )
       Plaintiff,                              )   Case No. 2:19-cv-00605-SGC
                                               )
v.                                             )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
       Defendant.                              )

                            MEMORANDUM OPINION1
       Presently pending is the defendant’s motion seeking dismissal or,

alternatively, summary judgment. (Doc. 16). The motion is fully briefed and ripe

for adjudication. (Docs. 19, 20). As explained below, the motion is due to be

granted, and all of the plaintiff’s claims are due to be dismissed under Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

I.     FACTS

       This controversy concerns a dispute over proceeds from a life insurance

policy. (Doc. 14). Teresa Williams was a ten-year veteran of the United States

Postal Service (“USPS”). Shortly following Ms. Williams’s December 21, 2015

death, her husband, Barry Wesley Williams, filed a claim for benefits under a


1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 7).
        Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 2 of 13




policy (“the Policy”) issued by Federal Employee’s Group Life Insurance

(“FEGLI”). (See Doc. 14 at 2; Doc. 19 at 1-2). The claim was denied on April 12,

2016. (Doc. 16 at 24, 46). However, Mr. Williams continued to pursue the claim

with the assistance of counsel. (See id. at 36).

       On October 24, 2016, counsel for Mr. Williams emailed the USPS to inquire

about the status of the claim. (Doc. 14 at 2; Doc. 1 at 5). 2 A USPS employee

responded with an email stating the claim had been sent for processing and Mr.

Williams should receive the Policy proceeds within thirty days. (Doc. 1 at 5; see

Doc. 14 at 2). Soon thereafter, Mr. Williams received a letter reiterating the same

information—the claim had been sent for processing and he would receive the

Policy proceeds within 30 days. (Doc. 1 at 6; see Doc. 14 at 2). A year later, Mr.

Williams received additional correspondence stating the benefit due under the

Policy was $376,500.00. (Doc. 1 at 7; see Doc. 14 at 2).

       On April 11, 2018, Mr. Williams filed an administrative claim with the

USPS, claiming: (1) it had misrepresented that benefits would be paid; and (2) he

was entitled to the Policy proceeds. (Doc. 16 at 22-24). The USPS denied the

administrative claim via a June 14, 2018 letter.                 (Id. at 42-43).      The letter

summarized the following background: (1) October 20, 2012, was Ms. Williams’s


2
 The amended complaint cites three exhibits which are not attached to the pleading. (Doc. 14).
The court assumes the plaintiff intended to attach the same three exhibits attached to the original
complaint. (Doc. 1 at 5-7).
                                                2
       Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 3 of 13




last day working for the USPS; (2) on November 2, 2013—and again on

November 16, 2013—the USPS informed Ms. Williams her coverage under the

Policy had lapsed and advised her she could convert the Policy to an individual

policy; and (3) on December 13, 2013, the USPS sent Ms. Williams a letter stating

coverage under the Policy had been terminated because she had not worked for

over a year.     (Id.).   Accordingly, the letter concluded the denial of the

administrative claim was proper because the Policy was not in effect when Ms.

Williams died. (Id. at 43).

      On October 8, 2018, Mr. Williams sought reconsideration of the

administrative claim. (Doc. 16 at 34). The USPS denied reconsideration on

October 24, 2018. (Doc. 16 at 32; see Doc. 14 at 2). Sadly, Mr. Williams passed

away on January 7, 2019; Concetta McCombs was named personal representative

of his estate shortly thereafter. (Doc. 14 at 1). In her capacity as representative of

the estate, McCombs initiated the instant lawsuit on April 22, 2019, asserting

claims for negligence, “breach of duty,” and misrepresentation. (Doc. 1). On June

21, 2019, the government filed a motion seeking dismissal or, alternatively,

summary judgment. (Doc. 4). The plaintiff responded with an amended complaint

on July 25, 2019, asserting claims for negligence, “breach of duty,”

misrepresentation, and equitable estoppel. (Doc. 14). In response, the government

filed the instant motion. (Doc. 16).


                                          3
       Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 4 of 13




II.   STANDARD OF REVIEW

      The government moves to dismiss pursuant to Rules 12(b)(1) and 12(b)(6).

(Doc. 16 at 1). Dismissal under Rule 12(b)(6) is appropriate if a complaint does

not “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. “Labels and conclusions,” “a formulaic

recitation of the elements of a cause of action,” and “naked assertion[s] devoid of

further factual enhancement” are insufficient. Id. (quoting Twombly, 550 U.S. at

555, 557) (internal quotations omitted) (alteration incorporated).

      On a Rule 12(b)(6) motion, the court may consider documents outside the

pleadings without converting it to a motion for summary judgment, so long as the

documents are: “(1) central to the plaintiff’s claim and (2) undisputed.” Day v.

Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). Here, the exhibits attached to the

motion to dismiss are central to the complaint because they are documents at least

obliquely referenced in the complaint.        The plaintiff has not questioned their


                                          4
       Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 5 of 13




authenticity. (Doc. 19). Moreover, the documents attached to the motion to

dismiss are considered here only to the extent they provide the factual landscape

surrounding the claims presented in the amended complaint.             In light of the

circumstances discussed below, dismissal of the promissory estoppel claim would

be warranted under Rule 12(b)(6) even if these documents were not considered.

      Dismissal is appropriate under Rule 12(b)(1) where subject matter

jurisdiction is lacking. For example, “a dismissal on sovereign immunity grounds

should be pursuant to Rule 12(b)(1) because no subject-matter jurisdiction exists.”

Thomas v. U.S. Postal Serv., 364 F. App’x 600, 601 n.3 (11th Cir. 2010).

Additionally, dismissal pursuant to Rule 12(b)(1) for lack of subject matter

jurisdiction is appropriate to the extent a plaintiff asserts a claim under a statute

affording no private right of action. See Abner v. Mobile Infirmary Hosp., 149 F.

App’x 857, 858-59 (11th Cir. 2005) (affirming dismissal because subject matter

jurisdiction was lacking where statute provided no private right of action).

      “[A] motion to dismiss for lack of subject matter jurisdiction pursuant to

FED. R. CIV. P. 12(b)(1) can be based upon either a facial or factual challenge to the

complaint.” McElmurray v. Consol. Gov’t of Augusta-Richmond Cty., 501 F.3d

1244, 1251 (11th Cir. 2007).

      A “facial attack” on the complaint requires the court merely to look
      and see if the plaintiff has sufficiently alleged a basis of subject matter
      jurisdiction, and the allegations in his complaint are taken as true for
      the purposes of the motion. Factual attacks, on the other hand,
                                          5
        Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 6 of 13




       challenge the existence of subject matter jurisdiction in fact,
       irrespective of the pleadings, and matters outside the pleadings, such
       as testimony and affidavits are considered.
Id. (alteration incorporated) (internal quotation marks and citations omitted). Here,

the defendant has submitted evidence outside the pleadings to support its

arguments with respect to subject matter jurisdiction. Therefore, the instant motion

makes a factual attack on the amended complaint; the evidence attached to the

motion will be considered. See id.

III.   DISCUSSION

       The plaintiff’s claims for negligence and misrepresentation are barred under

an exception to the Federal Tort Claims Act (“FTCA”) and, thus, are due to be

dismissed for lack of subject matter jurisdiction.              The plaintiff’s claim for

promissory estoppel is due to be dismissed for failure to state a claim. 3               Each

conclusion is addressed in turn.

       A.     The Negligence and Misrepresentation Claims are Barred

       The FTCA provides a limited waiver of sovereign immunity and allows

private citizens to sue the government for personal injury claims. The relevant

portion of the statute provides:

       the district courts . . . shall have exclusive jurisdiction of civil actions
       on claims against the United States, for money damages . . . for injury

3
 While the amended complaint delineates four claims, it only asserts three. “Breach of duty” is
not a cognizable claim under the FTCA or Alabama law; therefore, the court will consider the
breach of duty claim to be incorporated as an element of the claims for negligence and
misrepresentation.
                                              6
        Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 7 of 13




      or loss of property, or personal injury or death caused by the negligent
      or wrongful act or omission of any employee of the Government
      while acting within the scope of his office or employment, under
      circumstances where the United States, if a private person, would be
      liable to the claimant in accordance with the law of the place where
      the act or omission occurred.

28 U.S.C. § 1346(b)(1). However, the right to sue is subject to a number of

exceptions, including a bar on any “claim arising out of . . . misrepresentation [or]

deceit.” 28 U.S.C. § 2680(h) (the “Misrepresentation Exception”). Exceptions to

the FTCA are “strictly construed in favor of the United States.” JBP Acquisitions,

LP v. United States, 224 F.3d 1260, 1263 (11th Cir. 2000). Where an exception

applies to a claim, a court lacks jurisdiction to hear it. Id. at 1264.

      The Misrepresentation Exception applies where “the essence of the claim

involves the government’s failure to use due care in obtaining and communicating

information.” JBP, 224 F.3d 1260, 1264 (11th Cir. 2000) (citing Block v. Neal,

460 U.S. 289, 296 (1983) (“the essence of an action for misrepresentation, whether

negligent or intentional, is the communication of misinformation on which the

recipient relies”)). Whether the Misrepresentation Exception applies turns on “the

substance of the claim and not the language used.” JBP, 224 F.3d at 1264 (quoting

Gaudet v. United States, 517 F.2d 1034, 1035 (5th Cir. 1975)). Thus, regardless

how they are pled, any claims based on a misrepresentation will be barred by the

Misrepresentation Exception. Id.; United States v. Neustadt, 366 U.S. 696, 702



                                            7
       Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 8 of 13




(1961) (reversing judgment for plaintiffs where negligence claim was barred by the

Misrepresentation Exception).

      In Zelaya v. United States, 781 F.3d 1315 (11th Cir. 2015), the SEC had

knowledge that Allen Stanford, a financier, was potentially perpetrating a fraud as

early as 1997. Over the next seven years, the SEC conducted four investigations,

all of which indicated Stanford was engaged in fraud or running a Ponzi scheme.

However, the SEC did not alert Stanford’s investors or the public of any of its

investigations until 2009, when it began an enforcement action against him and his

businesses. By that time, most of the investors’ money was gone. The plaintiffs

were investors who sued the government under the FTCA, claiming the SEC was

negligent in failing to notify them Stanford was a fraudster. Id. The trial court

dismissed the claims under the Misrepresentation Exception. Id.

      On appeal, the Eleventh Circuit held the Misrepresentation Exception

applies if the governmental conduct essential to an FTCA claim is encompassed by

one of the torts enumerated in § 2680. Zelaya, 781 F. 3d at 1333. The Eleventh

Circuit noted the “essence of an action for misrepresentation, whether negligent or

intentional, is the communication of misinformation on which the recipient relies.”

Id. at 1334 (quoting Block, 460 U.S. at 296). Because the negligence claim was

based on the SEC’s failure to notify the public and because the claim’s essence




                                        8
       Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 9 of 13




was the communication of misinformation, the Eleventh Circuit affirmed the trial

court’s dismissal. Id.

      Here, the plaintiff’s claim for negligence rests on the following allegations:

      9. On or about October 24, 2016, correspondence was received stating
      benefits would be received in 30 days. (See exhibit “A”).

      10. On or about October 31, 2017, further correspondence was
      received stating that the life insurance benefits would be paid in 30
      days on claim #CSF7191764. (See exhibit “B”).

      11. Also, correspondence was received dated October 31, 2017 (after
      the aforementioned representations of coverage), setting out that the
      life benefit in this matter was $376,500.00. (See exhibit “C”).

      12. The above claim was denied by the USPS on or about October 24,
      2018 without reference to the previous communications accepting the
      claim.

      13. Claimant, Barry Wesley Williams, was damaged by the denial of
      these life insurance benefits.

      14. Defendant and its employees were negligent in denying these
      benefits by not acting carefully and exercising due care.

(Doc 14 at 2-3). Clearly, the essence of the claim for negligence is the USPS’s

erroneous statements the claim would be paid. Accordingly, the negligence claim

is barred by the Misrepresentation Exception. JBP, 224 F.3d at 1264.

      Regarding the negligence claim, the plaintiff contends “one who undertakes

to act, even though gratuitously, is required to act carefully and with exercise of

due care and will be liable for injuries proximately caused by failure to use such

care.” (Doc. 19 at 3) (quoting Neal v. Bergland, 646 F.2d 1178 (6th Cir. 1981)).
                                         9
       Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 10 of 13




The plaintiff is correct insofar as Alabama has adopted the due care standard for

certain claims.   E.g. Cochran v. Keeton, 252 So. 2d 307, 313 (Ala. 1970).

However, this principle does not advance the plaintiff’s negligence claim because

it does not overcome the conclusion that it is barred by the Misrepresentation

Exception. Accordingly, the negligence claim is due to be dismissed for lack of

jurisdiction. JBP, 224 F.3d at 1266 (affirming dismissal for lack of jurisdiction).

      Similarly, the misrepresentation claim hinges on allegations the government

“misrepresented, on more than one occasion, that death benefits would be paid.”

(Doc. 14 at 4). This claim clearly is covered by the Misrepresentation Exception,

whether the plaintiff is alleging negligent misrepresentation or willful

misrepresentation; the Supreme Court has held there is no difference between these

species of misrepresentation when applying the Misrepresentation Exception.

Neustadt, 366 U.S. at 702. Accordingly, because the misrepresentation claim falls

into the category of claims Congress excepted from the FTCA under the

Misrepresentation Exception, it is due to be dismissed.

      Finally, the plaintiff contends a court must “look to the essential act that

spawned the damages, not the manner in which a plaintiff chooses to plead her

claim,” in order to determine whether the Misrepresentation Exception applies.

(Doc. 19 at 5) (quoting Metro. Life Ins. Co. v. Atkins, 225 F.3d 510, 512 (5th Cir.

2000)). The plaintiff argues this rationale supports her contention the USPS failed


                                         10
       Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 11 of 13




to investigate the claim properly and represented benefits would be paid under the

policy. (Id.). However, Metropolitan is entirely consistent with the “essence of

the claim” test described in JBP; the two cases use different language to describe

the same test. JBP, 224 F.3d at 1264. The “essential act” or “essence of the

claim” is not that the USPS failed to investigate.         Rather it is the USPS’s

misrepresentation of Mr. Williams’s entitlement to benefits.               (Doc. 14).

Accordingly, the plaintiff’s claim for misrepresentation is barred.

      For the foregoing reasons, the claims for negligence and misrepresentation

are due to be dismissed for lack of federal subject matter jurisdiction.

      B.     Failure to State a Claim for Promissory Estoppel

      To survive a 12(b)(6) motion, a plaintiff must set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV.

P. 8(a)(2). Meeting this standard “does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Id.

      Alabama law defines promissory estoppel as:

      A promise which the promisor should reasonably expect to induce
      action or forbearance of definite and substantial character on the part
      of the promisee and which does induce such action or forbearance is


                                          11
       Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 12 of 13




      binding if injustice can be avoided only by enforcement of the
      promise.

Branch Banking & Trust Co. v. Nichols, 184 So. 3d 337, 347 (Ala. 2015) (quoting

Bush v. Bush, 177 So. 2d 568, 570 (1964)). At the motion to dismiss stage, the

“gravamen of the claim of promissory estoppel in Alabama is detrimental

reliance.”   Sykes v. Payton, 441 F. Supp. 2d 1220, 1223 (M.D. Ala. 2006)

(alteration incorporated) (quoting Wyatt v. BellSouth, Inc., 18 F. Supp. 2d 1324,

1326 (M.D. Ala. 1998)). In fact, promissory estoppel has been described as a

“doctrine of action in reliance.” Id. (citing Bush, 177 So. 2d at 570).

       The amended complaint baldly alleges the plaintiff “relie[d] on this

communication and Plaintiff was damaged thereto.” (Doc. 14 at 5). This assertion

of detrimental reliance in the amended complaint is an archetypal formulaic

allegation; the plaintiff has failed to plead sufficient facts indicating she relied on

any misrepresentations. In light of Alabama law regarding promissory estoppel,

the plaintiff has failed to adequately plead detrimental reliance.        Notably, in

response to the motion to dismiss, the plaintiff has not moved to amend.

Accordingly, the claim for promissory estoppel is due to be dismissed for failure

to state a claim.




                                          12
      Case 2:19-cv-00605-SGC Document 21 Filed 11/21/19 Page 13 of 13




IV.   CONCLUSION

      For all of the foregoing reasons, the defendant’s motion to dismiss the

amended complaint is due to be granted in its entirety, and all of the plaintiff’s

claims are due to be dismissed. (Doc. 16). A separate order will be entered.

      DONE this 21st day of November, 2019.



                                             ______________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE




                                        13
